In the

    United States Court of Appeals
                 For the Seventh Circuit
                    ____________________
No. 21-8028
JOSEPH SIMPSON, et al.,
                                              Plaintiffs-Petitioners,
                                 v.

THOMAS J. DART, et al.,
                                          Defendants-Respondents.
                    ____________________

              Petition for Permission to Appeal from the
                  United States District Court for the
            Northern District of Illinois, Eastern Division.
        No. 1:18-cv-00553 — Sharon Johnson Coleman, Judge.
                    ____________________

 SUBMITTED SEPTEMBER 27, 2021 — DECIDED JANUARY 6, 2022
                 ____________________

   Before EASTERBROOK, WOOD, and SCUDDER, Circuit Judges.
    SCUDDER, Circuit Judge. Joseph Simpson applied to work
as a Correctional Oﬃcer at the Cook County Department of
Corrections four separate times between 2014 and 2017. The
Department declined to hire him each time. Simpson believed
the hiring practices underlying these rejections violated
his rights—and those of other unsuccessful Black appli-
cants—under Title VII of the Civil Rights Act. Invoking
2                                                   No. 21-8028

theories of both disparate treatment and disparate impact,
Simpson’s class action complaint alleged that, through the use
of a ﬁve-step hiring process for correctional oﬃcers, the De-
partment of Corrections both intended to discriminate against
Black applicants and succeeded in producing that discrimina-
tory result.
    The district court denied Simpson’s motion for class certi-
ﬁcation, ﬁnding that none of his proposed classes—a general
class of all unsuccessful applicants and ﬁve subclasses of can-
didates dismissed at each step of the hiring process—satisﬁed
Rule 23(a)(2)’s requirement that they present “questions of
law or fact common to the class.” But the district court’s anal-
ysis seems at times to have conﬂated and merged Simpson’s
disparate impact claims with his disparate treatment claims for
intentional discrimination. While disparate treatment claims
may require a more searching commonality inquiry along the
lines of that performed by the district court, disparate impact
claims most often will not: the common questions are whether
the challenged policy has in fact disparately impacted the
plaintiﬀ class and, if so, whether that disparate impact is jus-
tiﬁed by business necessity.
    Because the district court’s analysis did not clearly deline-
ate its reasoning for declining to certify three of Simpson’s
subclasses on a disparate impact theory, we grant Simpson’s
petition for Rule 23(f) review, vacate the denial of class certi-
ﬁcation as to these three subclasses, and remand to allow the
district court to reconsider whether they should be certiﬁed.
No. 21-8028                                                    3

                               I
                               A
    The Cook County Sheriﬀ’s Oﬃce oversees all operations
at the Cook County Department of Corrections, including the
hiring of correctional oﬃcers. That hiring authority is dele-
gated in large part to an administrative body within the Sher-
iﬀ’s Oﬃce known as the Cook County Sheriﬀ’s Merit Board,
although the Sheriﬀ’s Oﬃce itself makes the ﬁnal hiring deci-
sion. Both entities—the Sheriﬀ’s Oﬃce (through Sheriﬀ
Thomas J. Dart in his oﬃcial capacity) and the Merit Board—
are defendants in this case, as is Cook County itself.
    The Department of Corrections considers applicants by
employing a ﬁve-step hiring process. Applicants may be elim-
inated from contention at any step. The Merit Board controls
the ﬁrst four steps—(1) an initial written exam; (2) a written
situational exam; (3) a physical ﬁtness test; and (4) a more dis-
cretionary “ﬁnal review,” which itself appears to consist of a
background check, drug testing, and multiple interviews. Ap-
plicants who successfully complete each step are certiﬁed by
the Merit Board as “eligible for hire” and proceed to step (5),
a discretionary “ﬁle review” (and a polygraph test) con-
ducted by the Sheriﬀ’s Oﬃce, which then makes the ﬁnal hir-
ing decision.
    Simpson’s complaint alleged that the defendants insti-
tuted and implemented this multistep process to discriminate
against Black applicants. See 42 U.S.C. § 2000e-2(a)(1) (impos-
ing liability on employers who “fail or refuse to hire … any
individual … because of such individual’s race, color, reli-
gion, sex, or national origin”). The complaint alternatively al-
leged that, regardless of the defendants’ intent, the policies
4                                                  No. 21-8028

did in fact disparately impact Black applicants, who were pur-
portedly hired at signiﬁcantly lower rates than white appli-
cants. See id. § 2000e-2(k)(1)(A)(i) (prohibiting the use of “a
particular employment practice that causes a disparate im-
pact on the basis of race, color, sex, or national origin” and
that is not “job related for the position in question and con-
sistent with business necessity”). In discovery, Simpson pro-
duced statistical evidence that he believes proves that, at each
of the ﬁve steps of the hiring process, Black applicants re-
ceived rejections more often than white applicants.
                               B
    Simpson ﬁrst moved to certify just one class of all unsuc-
cessful Black applicants dating back to March of 2015. He later
sought to add ﬁve subclasses for candidates rejected at each
of the ﬁve challenged steps of the hiring process. The district
court permitted Simpson to amend his complaint to add these
proposed subclasses before it considered the motion for class
certiﬁcation. The defendants had a full and fair opportunity
to oppose class certiﬁcation.
    The district court acknowledged that Simpson’s proposed
classes alleged violations based on theories of both “disparate
impact and discriminatory intent.” In denying the certiﬁca-
tion motion “in its entirety,” the court’s analysis focused
solely on Rule 23(a)(2)’s “commonality” requirement—that
there must exist “questions of law or fact common to the
class.” Fed. R. Civ. P. 23(a)(2). As to each of Simpson’s pro-
posed classes under both his disparate impact and disparate
treatment theories, the court determined that no such com-
mon questions existed—a ﬁnding preventing certiﬁcation. At
no point, though, did the district court diﬀerentiate or
No. 21-8028                                                    5

separate its analysis of Simpson’s disparate impact claims
from its consideration of his disparate treatment claims.
    Simpson has not sought review of the district court’s re-
fusal to certify either the original combined class or the sub-
classes for steps (4) and (5) of the hiring process—the Merit
Board’s ﬁnal review and the Sheriﬀ’s Oﬃce’s ﬁle review. He
instead seeks interlocutory review only as to the subclasses
for steps (1), (2), and (3)—the initial written exam, the written
situational exam, and the physical ﬁtness test. We refer to
these together as the exam subclasses.
    The district court analyzed steps (1) and (2), the two writ-
ten exams, together and found that the class plaintiﬀs had
“made little eﬀort to establish that these standardized tests are
racially biased.” The court observed that these tests had “been
validated in other jurisdictions and by agencies throughout
the country.” And while the plaintiﬀs had presented statisti-
cal evidence indicating that Black applicants were rejected at
higher rates than white applicants at both steps, the district
court discredited this evidence because it “did not control for
any racially neutral factors.” The district court’s analysis of
step (3), the physical ﬁtness test, was much the same. The
court found that the plaintiﬀs had failed to “present evidence
that the physical ability test was administered in a racially-
biased manner,” and instead pointed only to statistical dis-
parities in the pass rates for white and Black applicants.
    With his motion for class certiﬁcation denied in its en-
tirety, Simpson invoked Federal Rule of Civil Procedure 23(f)
and sought our review. He contends that the district court
erred in ﬁnding that, as applied to the three exam subclasses,
his disparate impact claims did not present a common ques-
tion capable of classwide determination.
6                                                      No. 21-8028

                                 II
    Promulgated by the Supreme Court pursuant to 28 U.S.C.
§ 1292(e), Rule 23(f) grants courts of appeals discretion to
“permit an appeal from an order granting or denying class-
action certiﬁcation.” Fed. R. Civ. P. 23(f). We have often exer-
cised that discretion where “deciding the appeal would clar-
ify class action law.” Driver v. AppleIllinois, LLC, 739 F.3d 1073,
1076 (7th Cir. 2014) (citing Blair v. Equifax Check Servs., Inc., 181
F.3d 832, 835 (7th Cir. 1999) (explaining that the exercise of
Rule 23(f) review is appropriate where “an appeal may facili-
tate the development of the law”)). This is such a case. So we
grant Simpson’s petition and vacate the district court’s judg-
ment as to the three exam subclasses, making two observa-
tions to help inform the district court’s analysis on remand.
                                 A
    First, Rule 23(a) enumerates four—and only four—re-
quirements for class certiﬁcation: numerosity, commonality,
typicality, and adequacy of representation. See Fed. R. Civ. P.
23(a)(1)–(4). Likelihood of success on the merits is not among
them. See Payton v. County of Kane, 308 F.3d 673, 677 (7th Cir.
2002). From there a class must fall within one of three permis-
sible “types of class actions” set out in Rule 23(b). And if a
class plaintiﬀ satisﬁes all the requirements of Rule 23(a) and
Rule 23(b), the class must be certiﬁed, even if it is sure to fail
on the merits. See Shady Grove Orthopedic Assocs., P.A. v. All-
state Ins. Co., 559 U.S. 393, 399–400 (2010) (explaining that, “in
each and every case where the Rule’s criteria are met,” the
plaintiﬀ “may bring his claim in a class action if he wishes”)
(cleaned up). Put another way, properly certiﬁed classes can
lose as well as win. See Bennett v. Dart, 953 F.3d 467, 469 (7th
Cir. 2020); Schleicher v. Wendt, 618 F.3d 679, 686 (7th Cir. 2010).
No. 21-8028                                                    7

    To be sure, the Supreme Court has recognized that the
“rigorous analysis” required at the class certiﬁcation stage
may “entail some overlap with the merits of the plaintiﬀ’s un-
derlying claim.” Wal-Mart Stores, Inc. v. Dukes, 564 U.S. 338,
351 (2011). But the Court has also taken care to emphasize that
“[m]erits questions may be considered to the extent—but only
to the extent—that they are relevant to determining whether
the Rule 23 prerequisites for class certiﬁcation are satisﬁed.”
Amgen Inc. v. Conn. Ret. Plans & Tr. Funds, 568 U.S. 455, 466
(2013). Put most simply, “Rule 23 grants courts no license to
engage in free-ranging merits inquiries at the certiﬁcation
stage.” Id.
    Front and center here is the second of Rule 23(a)’s four re-
quirements—commonality. A plaintiﬀ may represent a class
only if “there are questions of law or fact common to the
class.” Fed. R. Civ. P. 23(a)(2). A Title VII plaintiﬀ can estab-
lish liability on a disparate impact theory by pointing to an
employment policy that “causes racial discrimination” and
“is not justiﬁed by business necessity.” McReynolds v. Merrill
Lynch, Pierce, Fenner & Smith, Inc., 672 F.3d 482, 489 (7th Cir.
2012); see also Ricci v. DeStefano, 557 U.S. 557, 577–78 (2009).
To certify a disparate impact class, then, the plaintiﬀ’s claims
as to those three elements must be based on “common con-
tention[s]” that are “capable of classwide resolution.” Wal-
Mart, 564 U.S. at 350.
    The ﬁrst element—identifying a discrete employment pol-
icy to challenge—often presents diﬃculties for proposed dis-
parate impact classes. In Wal-Mart, where the only “policy”
the plaintiﬀs identiﬁed was one of “allowing discretion” in
hiring decisions, the Court recognized the need for some mer-
its inquiry at the class certiﬁcation stage: a court must know
8                                                  No. 21-8028

how that discretion is exercised to know whether there exists
“a common mode of exercising discretion that pervades the
entire company.” Id. at 355–56. In the end, the Court con-
cluded that because the plaintiﬀs could not show that Wal-
Mart supervisors exercised their challenged discretion in a
common way, “it [would] be impossible to say that examina-
tion of all the class members’ claims for relief will produce a
common answer to the crucial question why was I disfavored.”
Id. at 352 (emphasis in original).
   This diﬃculty may have doomed certiﬁcation of Simp-
son’s subclasses (4) and (5), as both the Merit Board’s ﬁnal re-
view and the Sheriﬀ’s Oﬃce’s ﬁle review processes seem to
involve multiple decisionmakers exercising discretion in var-
ious unknown ways. We need not decide the issue, because
Simpson has limited his petition to subclasses (1), (2), and
(3)—the three exam subclasses. And those subclasses, it
seems, concern challenges not to the exercise of discretion by
multiple actors but to the uniform administration of standard-
ized tests to each putative class member. This sort of “single
[companywide] policy was the missing ingredient in Wal-
Mart.” Bolden v. Walsh Constr. Co., 688 F.3d 893, 898 (7th Cir.
2012); see McReynolds, 672 F.3d at 490. But it may not be miss-
ing here.
    Where, as here, a plaintiﬀ identiﬁes a discrete employment
policy that allegedly results in discrimination, Title VII dis-
parate impact claims are well suited for classwide adjudica-
tion: the policy either disparately impacted the plaintiﬀ class
or it did not. To put it even more in terms of this case, once
Simpson has identiﬁed the three challenged exams, the ensu-
ing Rule 23 analysis requires no inquiry into the merits to de-
termine that the remaining two elements of his disparate
No. 21-8028                                                       9

impact claims almost necessarily present questions common
to the class—whether those exams in fact caused a disparate
impact and, if so, whether the use of the exams was justiﬁed
by business necessity. See McReynolds, 672 F.3d at 489 (ob-
serving that “whether [the challenged policy] causes racial
discrimination and whether it nonetheless is justiﬁed by busi-
ness necessity are issues common to the entire class and there-
fore appropriate for class-wide determination”).
    Accordingly, the district court’s analysis was not “limited
to those aspects of the merits that aﬀect the decisions essential
under Rule 23.” Dancel v. Groupon, Inc., 949 F.3d 999, 1005 (7th
Cir. 2019) (quoting Schleicher, 618 F.3d at 685). To assess
whether Simpson’s claims presented common questions, the
district court did not need to consider whether Simpson’s sta-
tistical experts controlled for racially neutral factors or
whether the tests had been validated for use at other depart-
ments. These considerations go not to commonality but in-
stead to whether the exam subclasses can ultimately succeed
on the merits. We cannot know at this stage. But what we can
say is that, as to each subclass, the answer seems likely to be
the same for each class member. That is all that Rule 23(a)(2)
requires. See Wal-Mart, 564 U.S. at 352; In re Allstate Corp. Se-
curities Litig., 966 F.3d 595, 604 (7th Cir. 2020) (“At class certi-
ﬁcation, the issue is not whether plaintiﬀs will be able to
prove these elements on the merits, but only whether their
proof will be common for all plaintiﬀs, win or lose.”).
                                 B
    That brings us to our second observation. Some of the con-
fusion in the district court’s opinion appears to stem from
not separating its analysis of Simpson’s disparate impact
claims from its assessment of his disparate treatment claims.
10                                                     No. 21-8028

The claims are not one and the same. Indeed, today they root
themselves in diﬀerent provisions of Title VII. See 42 U.S.C.
§ 2000e-2(a)(1) (disparate treatment); id. § 2000e-2(k)(1)(A)(i)
(disparate impact).
    Commonality may be harder to establish for disparate
treatment claims, as those claims require “proof of intentional
discrimination, which is not an element of a disparate impact
claim.” McReynolds, 672 F.3d at 483. Simpson has not peti-
tioned for review of the class certiﬁcation decision as to his
disparate treatment claims. Accordingly, we can assume
without deciding that it was reasonable for the district court
to ﬁnd that Simpson had not shown that the question of intent
was a common one that would yield a common answer across
each proposed class. See Messner v. Northshore Univ.
HealthSystem, 669 F.3d 802, 811 (7th Cir. 2012) (“Plaintiﬀs bear
the burden of showing that a proposed class satisﬁes the
Rule 23 requirements … by a preponderance of the evi-
dence.”) (citations omitted).
    Even so, class certiﬁcation is not an all-or-nothing propo-
sition. Certiﬁcation may be appropriate as to some of the
class’s claims but not others. This observation ﬂows from the
text of Rule 23 itself: an order certifying a class “must deﬁne
the class and the class claims, issues, or defenses.” Fed. R. Civ. P.
23(c)(1)(B) (emphasis added). If a class’s deﬁnition was syn-
onymous with its claims, this language would be superﬂuous.
Instead, the “class” takes its deﬁnition from the people in it
and the period of time during which the relevant conduct oc-
curred, and the “class claims” are the legal claims for which
the class satisﬁes all of Rule 23’s certiﬁcation requirements.
See Wachtel ex rel. Jesse v. Guardian Life Ins. Co. of America, 453
F.3d 179, 187–88 (3d Cir. 2006) (holding that a Rule 23(c)(1)(B)
No. 21-8028                                                     11

certiﬁcation order must include two elements: “(1) a readily
discernible, clear, and precise statement of the parameters de-
ﬁning the class or classes to be certiﬁed, and (2) a readily dis-
cernible, clear, and complete list of the claims, issues or de-
fenses to be treated on a class basis”).
    Sometimes those requirements may be satisﬁed as to some
of the class representative’s claims but not others. Only the
former become “class claims.” See Fed. R. Civ. P. 23(c)(4)
(“When appropriate, an action may be brought or maintained
as a class action with respect to particular issues.”). So the fact
that the district court found that Simpson could not show that,
as to the three exam subclasses, his disparate treatment claims
were “capable of classwide resolution,” Wal-Mart, 564 U.S. at
350, does not mean that the same must be true for his dispar-
ate impact claims.
    For their part, the defendants insist that the district court’s
failure to separate the disparate impact and disparate treat-
ment claims is Simpson’s own fault. Simpson, they say, con-
ﬂated his disparate impact and disparate treatment theories
and focused his eﬀorts primarily on the latter. The defendants
therefore ask us to ﬁnd the disparate impact claims waived.
    We decline to do so. Simpson’s disparate impact claims
have been in this case since its inception, and he briefed
them in his motion for class certiﬁcation. Nothing prevents a
Title VII plaintiﬀ from alleging both that a challenged policy
caused a disparate impact and that it was intended to do so.
And the district court recognized that Simpson had done just
that, calling his claim one for “disparate impact and discrim-
inatory intent.”
12                                                  No. 21-8028

    But the district court’s analysis did not reﬂect that recog-
nition. When conducting class certiﬁcation analyses, district
courts should assess the four Rule 23(a) factors as to each of
the putative class claims. See Santiago v. City of Chicago, 19
F.4th 1010, 1017 (7th Cir. 2021) (vacating a class certiﬁcation
order where the district court “analyzed the proposed classes
under each provision [of Rule 23], but never made clear which
claims the analyses refer to”). A one size (or one claim) ap-
proach is at odds with the “rigorous analysis” required at the
class certiﬁcation stage. Wal-Mart, 564 U.S. at 351. Instead, as
we recently explained, a district court should begin by identi-
fying the elements of the plaintiﬀ’s various claims: “[o]nly by
properly circumscribing the claims and breaking them down
into their constituent elements can a district court decide
which issues are common, individual, and predominant.”
Santiago, 19 F.4th at 1018.
                        *      *       *
    We GRANT Simpson’s petition, VACATE the denial of
class certiﬁcation in part, and REMAND for the district court
to reconsider certiﬁcation of the three exam subclasses in light
of our observations and the remaining Rule 23 factors.
Whether Simpson’s three exam subclasses will ultimately
merit certiﬁcation is a question for the district court to answer
in the ﬁrst instance.